                   Case 1:18-cv-01794-PWG Document 30 Filed 09/30/19 Page 1 of 2
                             MARTIN F. MCMAHON & ASSOCIATES
                                                     1717 K STREET, N.W.
                                                           SUITE 900
                                                    WASHINGTON, D.C. 20006
                                                      __________________
                                                  mm@martinmcmahonlaw.com
                                                   www.martinmcmahonlaw.com
 MARTIN F. MCMAHON                                      Established 1978                    RICHARD W. SANDZA
 Managing Partner                                                                                           Of Counsel
 Admitted in District of Columbia, New York and                                       Admitted in District of Columbia
 U.S. District Court of Maryland
                                                   TELEPHONE (202) 862-4343
                                                   FACSIMILE (202) 776-0136



September 30, 2019

VIA CM/ECF ONLY
The Honorable Paul W. Grimm
United States District Judge
United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770

RE: Plaintiffs’ Motion for Limited Reconsideration

Leah Camper, et al. v. National Security Agency, et al.,
Case No. 1:18-cv-01794-PWG



Dear Judge Grimm:

In order to comply with the Court’s November 18, 2018 Letter Order Regarding Filing of Motions,

Plaintiff hereby submits its request for limited reconsideration of the Order of Dismissal filed August

15, 2019.

Plaintiffs hereby ask the court’s indulgence for the Plaintiff’s counsel’s failure to comply with the

Court’s Letter order. Accordingly, Plaintiff ask the Court to strike the pending motion (ECF 28) and

replace it with this letter.

Plaintiffs request the Court to clarify one issue in order that the record is fully developed. That issue is

whether a plaintiff can sue independent contractors vis a vis Federal government “employee” as a result

of filing a civil action in Federal District Court which involves the conduct of a government agency. In

other words, does the Federal Tort Claims Act (FTCA) automatically bar such conduct.
Plaintiffs haveCase   1:18-cv-01794-PWG
                alleged in their complaint that, Document
                                                 in addition to30government
                                                                    Filed 09/30/19  Pagethere
                                                                            “employees,”  2 ofwere
                                                                                               2

independent contractors involved in the activities directed against Plaintiff and her mother –see

Complaint page 3. It is unclear based upon this Court’s holding that claims against these unidentified

independent contractors can be summarily dismissed like the claims against NSA “employees.”

Plaintiffs are requesting a ruling on this matter because the record would be incomplete without such a

ruling. In other words, is the Court holding that claims against independent government contractors

which are found by the court to involve “fantastic or delusional scenarios” (See McBrien v. FBI, Opinion

page 13) must also be filed under the FTCA or can they be dismissed because of the incredible nature of

the allegations?

The final concern which Plaintiffs respectfully bring to the Courts attention is that, unlike the McBrien

scenario there are two individuals here who have alleged being subjected to the conduct recited in the

complaint, i.e. both the mother and daughter have experienced similar issues of harassment and

surveillance. Second, unless the Plaintiffs are mistaken, this Court did not take into consideration any of

the factual contentions made by Karen Melton Stewart in her affidavit (See Ex. A) that was attached to

the complaint filed herein. It is her contention, having spent 28 years as an NSA employee, that the

Agency and independent contractors that it hires routinely engage in widespread illegal surveillance of

American citizens.

Finally, Plaintiffs’ counsel is mindful of the fact that this Court has a busy docket to monitor, but

Plaintiffs believe, in good faith that further, limited, development of the record may be necessary.

Respectfully submitted,

/s/ Martin F. McMahon
Martin F. McMahon
Martin F. McMahon & Associates PLLC
1717 K Street NW – Suite 900
Washington, DC 20006
202-862-4343
